On September 27, 1996, it was the sentence and judgment of this court as follows: 1. The court finds the defendant guilty of Count 1: Driving Under the Influence of Alcohol, Fourth or subsequent offense, a Felony, in violation of Section 61-8-401, MCA. 2. For the offense of Driving Under the Influence of Alcohol, a Felony, the defendant shall serve a period of eight years at the Montana State Prison in Deer Lodge, Montana. 3. The defendant shall receive credit for 214 days previously served at the Gallatin County Detention Center from February 11, 1996, through September 12, 1996, and shall receive credit at the Gallatin County Detention Center after September 12,1996, until his transportation to the Montana State Prison by the Gallatin County Sheriff. The Court waives the fine and fees. 4. The court finds the defendant guilty of Count 2: Displaying License Plates Issued to Another Vehicle, a Misdemeanor, in violation of Section 61-3-301(3) MCA. 5. For the offense of Displaying License Plates Issued to Another Vehicle, the Court waives the fine and fees; 6. The court finds the defendant guilty of Count 3: Driving without Valid Insurance in effect, Third or subsequent offense, a Misdemeanor, in violation of Section 61-6-301(4) MCA. 7. For the offense of Driving without Valid Insurance in effect, Third or subsequent offense, the Court sentences the defendant to six (6) months in the Gallatin County Detention Center and shall receive credit for time served. The court waives the fine and fees; 8. The court finds the defendant guilty of Count 4: Habitual Traffic Offender Operating a Motor Vehicle, a Misdemeanor, in violation of Section 61-11-213, MCA, a Misdemeanor, in violation of Section 61-6-301(4) MCA. 9. For the offense of Habitual Traffic Offender Operating a Motor Vehicle, the Court sentences the defendant to six (6) months in the Gallatin County Detention Center and shall receive credit for time served. The Court waives the fine and fees; 10. The sentences on the misdemeanors shall run concurrently with Count 1: Driving Under the Influence, a Felony.
On August 21, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Daniel Buckley. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
*92Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank attorney Daniel Buckley for representing Elmer D. Perry in this matter.